Exhibit Westport Reports Third Quarter Financial Results ~Company reports 61% Increase in Year Over Year Revenue~ VANCOUVER, BC – February 11, 2009. Westport Innovations Inc. (TSX:WPT / Nasdaq:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the third quarter of fiscal 2009 ended December 31, 2008, and provided an update on operations. All figures are in Canadian dollars based on Canadian GAAP unless otherwise stated. “Despite challenging market conditions for trucks and buses in North America in 2008 we have seen strong growth for our natural gas engines in bus and truck applications,” said David Demers, Westport’s CEO. “Although 2009 offers significant challenges, we are confident that there are excellent opportunities for continued growth in our business.” “Cummins Westport (CWI) has long been the foundation for our consolidated revenue performance and CWI finished their fiscal year ending December 31, 2008 with another record performance, with revenue in US dollars up 40% over 2007, which was in turn up 46% over 2006. We believe CWI’s business will continue to grow through 2009, although there is no doubt much more uncertainty in markets at this time. Nevertheless with strong global interest in environmental improvement, energy security and independence from oil price volatility, and emerging consensus on climate change, large potential growth opportunitiesalso exist across all our lines of business.” “We launched our heavy-duty 15 litre engine only a year ago, and revenue this quarter for that program was over $5 million. Since announcing last year that Kenworth would be our initial truck partner, we have worked diligently to prepare for volume shipments and factory production for fleet operations serving the Ports in Los Angeles and Long Beach.We are building capacity to meet the requirements of the Ports’ Clean Truck Program in 2009 and beyond.” Third Quarter Financial and Business Highlights · Reported consolidated revenues of $31.1 million for the quarter ended December 31st comparedto $19.3 million for the same period last year, an increase of 61%. · Reported consolidated revenues of $95.6 million and $56.2 million for the nine months ended December 31, 2008 and 2007 respectively, an increase of 70%. · Reported net loss of $8.9 million ($0.28 loss per share) for the quarter ending December 31, 2008 compared to a net income of $7.4 million ($0.28 earnings per share) for the same period last year. Excluding a $9.4 million gain in sale of investments in the three months ended December 31, 2007, net loss was $2.0 million. · Reported a net loss of $11.7 million ($0.39 loss per share) compared to $2.2 million ($0.09 loss per share) for the nine months ended December 31, 2008 and 2007, respectively. Included in the nine months ended December 31, 2008 and 2007 are pre-tax gains from the sale of investments of $14.5 million and $10.1 million, respectively. · Reported a cash and short term investments balance as at December 31, 2008 of $88.8 million compared to $22.8 million as at March 31, 2008. · Cummins Westport announced an order for 260 natural gas engines from North American Bus Industries (NABI). · Cummins Westport and Cummins India Ltd. announced an order for 3,125 natural gas engines for the Delhi Transport Corporation (DTC). The DTC order is the largest natural gas engine order in CWI history. · Delivered 56 Heavy Duty LNG systems and reported $5.3 million in heavy duty business revenue in comparison to $0.6 million in the prior year when 3 LNG systems were shipped. · Peterbilt announced availability of three factory-installed LNG truck configurations through strategic partnership with Westport. · Signed a development agreement with PACCAR Australia to begin factory-installed production in mid-2009 beginning with the T908, K108 and T408SAR truck chassis and roll out across additional models into the future. Third Quarter Fiscal Year 2009 Financial Results in Detail Westport’s consolidated revenue for the three months ended December 31, 2008 grew 61% to $31.1 million from $19.3 million in the same quarter in the prior year primarily because of higher shipments of LNG systems, the effects of exchange rate, and higher parts revenue. CWI revenue was $25.8 million on 768 units shipped, up 38% from $18.7 million on 798 units shipped in the same period last year. In US$ terms, CWI revenue increased by 12% over the same period last year.For the nine months ended December 31, 2008 and 2007 respectively, consolidated revenue was $95.6 million and $56.2 million, respectively, an increase of 70% (62% in US$ terms). CWI revenues were up $31.9 million, or 61%, to $84.2 million and 3,236 units shipped from $52.3 million and 2,165 units shipped in the previous year. Non-CWI revenues for the nine months ended December 31, 2008 were $11.4 million on 126 units shipped compared to $3.9 million on 36 units shipped in the same period last year. Net loss for the three months ended December 31, 2008, was $8.9 million, or $0.28 per share, which compares to net income of $7.4 million, or $0.28 per share, in the three months ended December 31, 2007.Excluding a $9.4 million gain in sale of investments in the three months ended December 31, 2007, net loss was $2.0 million. Our 50% share of CWI decreased from $4.4 million to $0.1 million with our 50% share of pre-tax income down $1.6 million and our 50% share of future income tax recoveries contributing $2.7 million less in the third quarter of fiscal 2009 compared to fiscal 2008.The decrease in CWI’s pre-tax income was primarily the result of a $2.4 million warranty adjustment taken in the period resulting in lower gross margins.In general, engines experience higher warranty claims upon launch and lower claims at the end of their product lives as launch defects are corrected and fixes implemented.CWI’s policy is to take a higher warranty accrual upon launch and adjust it with field experience.Warranty has and will fluctuate quarter to quarter. Non-CWI operating expenses increased by $2.3 million primarily because of increased spending associated with commercial activities but were offset by $1.3 million in incremental gross margins from the sale of LNG systems. For the nine months ended December 31, 2008 and 2007, net loss was $11.7 million, or $0.39 per share, and $2.2 million, or $0.09 per share, respectively, with gains from sale of investments of $14.5 million and $10.1 million, respectively. Our 50% share of CWI decreased by $3.1 million primarily because of a $7.8 million change in taxes (our 50% share $3.9 million) resulting from CWI having recognized its remaining future income tax benefit in Q308.Pre-tax, our share of CWI has increased by $0.8 million.CWI’s gross margins on a year to date basis are 25%, down from 33%, with additional warranty accruals associated primarily with the L Gas and ISL G engines taken in the year. Westport’s cash and cash equivalents balance as at December 31, 2008 was $88.8 million compared to $22.8 million as at March 31, 2008.In the nine months ended December 31, 2008, Westport raised approximately $52.4 million in net proceeds from its Nasdaq initial public offering, $14.0 million in net proceeds from the issuance of debenture units, and $19.4 million from the sale of shares in Clean Energy Fuels Corp. Cash used in operations and for capital expenditures was $8.3 million, with $5.5 million in capital expenditures associated primarily with the establishment of our assembly centre and expansion of office facilities. Cummins Westport Inc. (CWI) Business Unit Highlights During the quarter, CWI announced orders for over 3,300 natural gas engines. In October, CWI and Cummins India Limited announced an order for 3,125 natural gas engines, the largest order in CWI history, for Delhi Transport Corporation. The 230 horsepower B Gas Plus engines are powered by compressed natural gas (CNG) and manufactured by CIL.CWI enjoyed further success announcing that North American Bus Industries, Inc. (NABI) had ordered engines for CompoBus buses. Westport Global Heavy Duty Business Unit Highlights Westport’s heavy-duty business rolls ahead adding 56 LNG systems shipped in the quarter, bringing the year to date total to 126. Revenues for heavy-duty for the quarter ended December 31, 2008 were $5.3 million on 56 LNG systems shipped compared to $0.6 million in the prior year when 3 LNG systems were shipped. Adding to the list of factory producers of LNG trucks, Peterbilt trucks and Westport announced an agreement to offer three new LNG configurations on Peterbilt Models 387, 386 and 367 in 2009. Late in the third quarter, PACCAR Australia Pty Ltd. (PACCAR), announced that the companies will develop and commercialise LNG Kenworth trucks for the Australian market. Australia’s Kenworth Trucks, a division of PACCAR, plan to begin factory-installed production in mid-2009 beginning with the T908, K108 and T408SAR truck chassis and roll out across additional models into the future. “The LNG trucks are running well and have provided TTSI with a competitive advantage as a green fleet of delivering goods on a clean, domestically available fuel,” said Vic LaRosa, President of Total Transportation Services Inc. and current LNG Truck customer. The San Pedro Bay Ports (The Ports), including Los Angeles and Long Beach, have achieved established goals for the ban of older, polluting diesel trucks and have publicly announced the collection of container fees starting February 18, 2009.
